               Case 1:19-cv-03539-PKC Document 148-14 Filed 04/22/21 Page 1 of 19


                                                             (/)




GARBAGE IN, GARBAGE OUT
FACE RECOGNITION ON FLAWED DATA
Clare Garvie
May 16, 2019




INTRODUCTION
On April 28, 2017, a suspect was caught on camera reportedly stealing beer from a CVS in New York
City. e store surveillance camera that recorded the incident captured the suspect’s face, but it was
partially obscured and highly pixelated. When the investigating detectives submitted the photo to the
New York Police Department's (NYPD) facial recognition system, it returned no useful matches.1

Rather than concluding that the suspect could not be identi ed using face recognition, however, the
detectives got creative.

One detective from the Facial Identi cation Section (FIS), responsible for conducting face recognition
searches for the NYPD, noted that the suspect looked like the actor Woody Harrelson, known for his
performances in Cheers, Natural Born Killers, True Detective, and other television shows and movies. A
Google image search for the actor predictably returned high-quality images, which detectives then
submitted to the face recognition algorithm in place of the suspect's photo. In the resulting list of
possible candidates, the detectives identi ed someone they believed was a match—not to Harrelson but
to the suspect whose photo had produced no possible hits.2

  is celebrity “match” was sent back to the investigating o cers, and someone who was not Woody
Harrelson was eventually arrested for petit larceny.
             Case 1:19-cv-03539-PKC Document 148-14 Filed 04/22/21 Page 2 of 19




  Figure 1 : On the left: a slide from the NYPD FIS describing its "celebrity comparison" technique. On the right, a
  photo of Woody Harrelson. (Source: left, NYPD; right, Gabriel Cristóver Pérez/LBJ Presidential Library.)



   ere are no rules when it comes to what images police can submit to face recognition algorithms to
generate investigative leads. As a consequence, agencies across the country can—and do—submit all
manner of "probe photos," photos of unknown individuals submitted for search against a police or
driver license database. ese images may be low-quality surveillance camera stills, social media photos
with lters, and scanned photo album pictures.3 Records from police departments show they may also
include computer-generated facial features, or composite or artist sketches.4

Or the probe photo may be a suspect's celebrity doppelgänger. Woody Harrelson is not the only
celebrity to stand in for a suspect wanted by the NYPD. FIS has also used a photo of a New York
Knicks player to search its face recognition database for a man wanted for assault in Brooklyn.5

    e stakes are too high in criminal investigations to rely on unreliable—or wrong—inputs. It is one
thing for a company to build a face recognition system designed to help individuals nd their celebrity
doppelgänger6 or painting lookalike7 for entertainment purposes. It's quite another to use these
techniques to identify criminal suspects, who may be deprived of their liberty and ultimately prosecuted
based on the match. Unfortunately, police departments' reliance on questionable probe photos appears
all too common.




GARBAGE IN, GARBAGE OUT
"Pray, Mr. Babbage, if you put into the machine wrong gures, will the right answers come out?"

                                                                                                                       8
            Case 1:19-cv-03539-PKC Document 148-14 Filed 04/22/21 Page 3 of 19
                                                                                      —Charles Babbage8

"Garbage in, garbage out" is a phrase used to express the idea that inputting low-quality or nonsensical
data into a system will produce low-quality or nonsensical results. It doesn’t matter how powerful or
cleverly-designed a system is, it can only operate on the information it is provided—if data is missing,
the system cannot operate on it. Any attempt to reconstruct or approximate missing data will
necessarily be a “guess” as to what information that data contained.

Worse, if data is wrong—like a photo of someone other than the suspect—the system has no way to
correct it. It has literally no information about the suspect, and can’t make it up.

Photos that are pixelated, distorted, or of partial faces provide less data for a face recognition system to
analyze than high-quality, passport-style photos, increasing room for error.9

Face recognition technology has improved immensely in the past two years alone, enabling rapid
searches of larger databases and more reliable pairings in testing environments.10 But it doesn’t matter
how good the machine is if it is still being fed the wrong gures—the wrong answers are still likely to
come out.




1. COMPOSITE SKETCHES AS PROBE IMAGES
"Composite art is an unusual marriage of two unlikely disciplines: police investigative work and art
…. It is essential to realize that a composite sketch is a drawing of a victim’s or witness's perception
of a perpetrator at the time he or she was observed. It is not meant to be an exact portrait of the
suspect. Keep the two words 'likeness' and 'similarity' in mind at all times. is is the best a
composite sketch can achieve."

                                                                             — e Police Composite Sketch11

In early 2018, Google rolled out "Art Sel e" — an app designed to match a user's photo to a famous
painting lookalike using face recognition.12 e result is an often-humorous photo pairing and an
opportunity to learn more about art.

Less humorous is the fact that some police departments do the same thing when looking for criminal
suspects, just in reverse—submitting art in an attempt to identify real people.
             Case 1:19-cv-03539-PKC Document 148-14 Filed 04/22/21 Page 4 of 19


At least half a dozen police departments across the country permit, if
not encourage, the use of face recognition searches on forensic sketches.


At least half a dozen police departments across the country permit, if not encourage, the use of face
recognition searches on forensic sketches—hand drawn or computer generated composite faces based
on descriptions that a witness has o ered. In a brochure informing its o cers about the acquisition of
face recognition, the Maricopa County Sheri ’s O ce in Arizona states: "[T]he image can be from a
variety of sources including police artist renderings," and that the technology "can be used e ectively in
suspect identi cations using photographs, surveillance still and video, suspect sketches and even forensic
busts."13 A presentation about the face recognition system that the Washington County Sheri 's
Department in Oregon operates includes a "Real World Example" of the technology being used to
identify an artist's drawing of a face.14




  Figure 2 : Slide from an AWS presentation titled "Washington County Sheri 's O ce Rekognition Case Study."
  (Source: Public records obtained by ACLU Oregon & Northern California.)



A face recognition Privacy Impact Assessment that a working group of 15 state and federal agencies
authored in 2011 states that it should be permissible to use face recognition to "...identify suspects based
upon artist's sketches."15 Information about the Maryland Department of Public Safety and
            Case 1:19-cv-03539-PKC Document 148-14 Filed 04/22/21 Page 5 of 19
Correctional Services, the Northern Virginia Regional Information System, and the Pinellas County
Sheri 's O ce in Florida suggest that sketches could be submitted to these agencies' face recognition
systems as well.16

   is practice is endorsed by some of the companies providing these face recognition systems to police
departments. e example from the Washington County in Figure 2 is part of a case study that
Amazon Web Services highlighted in a presentation about the capabilities of its face recognition
software, Rekognition. Cognitec, one of the leading providers of face recognition algorithms to U.S. law
enforcement, promotes the use of its software to "identify individuals in crime scene photos, video stills
and sketches."17 Vigilant Solutions markets tools speci cally for "creating a proxy image from a sketch
artist or artist rendering" to be submitted to its face recognition system.18


A. SCIENTIFIC REVIEW OF COMPOSITE IMAGE FACE
RECOGNITION
Even the most detailed sketches make poor face recognition probe images.       e Los Angeles County
Sheri ’s Department face recognition user guide summarizes this well:


   "A photograph taken of a real person should be used. Composite drawing will have marginal
   success because they are rendered pictures and do not accurately detail precise features."19


Studies that have analyzed the performance of face recognition systems on composite sketches conclude
the same. A 2011 Michigan State University study noted that "[c]ommercial face recognition systems
are not designed to match forensic sketches against face photographs."20 In 2013, researchers studying
this question ran sketches against a face recognition database using a commercially-available algorithm
from Cognitec—one of the companies that advertises this as a feature of its system. e algorithm was
programmed to return a list of 200 possible matches searching a database of 10,000 images. For
sketches, it retrieved the correct match between 4.1 and 6.7 percent of the time.21 Put another way, in
only about 1 of every 20 searches would the correct match show up in the top 200 possible matches
that the algorithm produced.22

In 2014, the National Institute of Standards and Technology (NIST) found similarly poor results,
concluding that "[s]ketch searches mostly fail."23 e NYPD has separately concluded the same thing
from their own experience. According to NYPD detective Tom Markiewicz, FIS has tried running face
recognition on sketches in the past and found that "sketches do not work."24 So did the Pinellas County
Sheri 's O ce, concluding that the practice "is doubtful on yielding successful results with the current
[system]" —yet it still permits the practice nonetheless.25
              Case 1:19-cv-03539-PKC Document 148-14 Filed 04/22/21 Page 6 of 19
B. FORENSIC SKETCHES AND MISIDENTIFICATION
  e most likely outcome of using a forensic sketch as a probe photo is that the system fails to nd a
match—even when the suspect is in the photo database available to law enforcement. With this
outcome, the system produces no useful leads, and investigating o cers must go back to the drawing
board.

But this practice also introduces the possibility of misidenti cation.              e process of generating a forensic
sketch is inherently subjective. Sketches typically rely on:

 a. An eyewitness's memory of what the subject looked like;

 b.     e eyewitness's ability to communicate the memory of the subject to a sketch artist;

 c.     e artist's ability to translate that description into an accurate drawing of the subject’s face,
      someone whom the artist has never seen in person.26




  Figure 3 : Examples where an imposter, not the subject of the forensic sketch, is returned as the highest ranking face
  recognition match. (Source: Klare, Li, & Jain (2010), all rights reserved.)



Each of these steps introduces elements of subjective interpretation and room for error.27 For example,
an eyewitness may not remember the shape of the subject's jaw, yet the resulting sketch will necessarily
include one. Or the witness may remember the suspect had "bug eyes," something the artist would need



                                                     28
            Case 1:19-cv-03539-PKC Document 148-14 Filed 04/22/21 Page 7 of 19
to interpret guratively rather than literally.28 As a consequence, the resulting sketch may actually look
more like someone in the face recognition database other than the subject being searched for, as
illustrated in Figure 3.

In this scenario, human review of the face recognition matches will not be able to remove the risk of
error. When examining the face recognition results for a possible match, the analyst will have only the
sketch to refer back to. e analyst will have no basis to evaluate whether the image accurately
represents the subject being searched for. is compounds the risk that the face recognition search will
lead to an investigation, if not an arrest, of the wrong person.


2. AN ART OR A SCIENCE? COMPUTER-GENERATED
FACIAL FEATURES
A white paper titled "Facial Recognition: Art or Science?" published by the company Vigilant Solutions
posits that face recognition systems—even without considering composite sketches—are "[p]art science
and part art."29 e "art" aspect is the process of modifying poor quality images before submitting them
to a recognition algorithm to increase the likelihood that the system returns possible matches.30

Editing photos before submitting them for search is common practice, as suggested by responses to
records requests and a review of the software packages that face recognition vendor companies o er.
   ese documents also illustrate that the edits often go well beyond minor lighting adjustments and
color correction, and often amount to fabricating completely new identity points not present in the
original photo.

One technique that the NYPD uses involves replacing facial features or expressions in a probe photo
with ones that more closely resemble those in mugshots—collected from photos of other people.
Presentations and interviews about FIS include the following examples:

   "Removal of Facial Expression"—such as replacing an open mouth with a closed mouth. In one
   example provided in a NYPD presentation, detectives conducted "...a Google search for Black Male
   Model" whose lips were then pasted into the probe image over the suspect’s mouth.31

   "Insertion of Eyes"—the practice of "graphically replacing closed eyes with a set of open eyes in a
   probe image," generated from a Google search for a pair of open eyes.32

   Mirrored e ect on a partial face—copying and mirroring a partial face over the Y axis to
   approximate the missing features, which may include adding "[e]xtra pixels … to create a natural
   appearance of one single face."33

   "Creating a virtual probe”—combining two face photographs of di erent people whom detectives
   think look similar to generate a single image to be searched, to locate a match to one of the people
                                 34
             Case 1:19-cv-03539-PKC Document 148-14 Filed 04/22/21 Page 8 of 19
   of the combined photograph.34

   Using the "Blur e ect" on an overexposed or low-quality image—adding pixels to a photo that
   otherwise doesn’t have enough detail "to render a probe that [has] a similar nose, mouth, and brow
   as that of the suspect in the photo."35

   Using the "Clone Stamp Tool" to "create a left cheek and the entire chin area" of a suspect whose
   face was obscured in the original image.36

Another technique that the NYPD and other agencies employ involves using 3D modeling software to
complete partial faces and to "normalize" or rotate faces that are turned away from the camera. After
generating a 3D model, the software will ll in the missing facial data with an approximation of what it
should look like, based on the visible part of what the subject's face looks like as well as the
measurements of an "average" face.37 According to the NYPD, the software creates "a virtual
appearance of the suspect looking straight ahead, replicating a pose of a standard mugshot."38




  Figure 4 : A slide from NYPD FIS describing “Removal of Facial Expression” technique. (Source: NYPD.)
            Case 1:19-cv-03539-PKC Document 148-14 Filed 04/22/21 Page 9 of 19
   ese techniques amount to the fabrication of facial identity points: at best an attempt to create
information that isn’t there in the rst place and at worst the introduction of evidence that matches
someone other than the person being searched for. During a face recognition search on an edited photo,
the algorithm doesn’t distinguish between the parts of the face that were in the original evidence—the
probe photo—and the parts that were either computer generated or added in by a detective, often from
photos of di erent people unrelated to the crime.39 is means that the original photo could represent
60 percent of a suspect’s face, and yet the algorithm could return a possible match assigned a 95 percent
con dence rating, suggesting a high probability of a match to the detective running the search.40

If it were discovered that a forensic ngerprint expert was graphically replacing missing or blurry
portions of a latent print with computer-generated—or manually drawn—lines, or mirroring over a
partial print to complete the nger, it would be a scandal.41 e revelation could lead to thousands of
cases being reviewed, possibly even convictions overturned.42


3. RESULTS AS “INVESTIGATIVE LEADS ONLY…”
Most agencies do not yet consider face recognition to be a positive identi cation. Many law
enforcement agencies, the NYPD included, state that the results of a face recognition search are
possible matches only and must not be used as positive identi cation.43

In theory, this is a valuable check against possible misidenti cations, including those introduced into
the system by inputting celebrity comparisons, composite sketches, or other computer-altered
photographs that don’t accurately represent the person being searched for.

However, in most jurisdictions, o cers do not appear to receive clear guidance about what additional
evidence is needed to corroborate a possible face recognition match. e NYPD guide states:
“Additional investigative steps must be performed in order to establish probable cause to arrest the
Subject [sic]” of the face recognition search.44 But what or how many additional steps are needed, and
how independent they must be from the face recognition process, is left unde ned.

Absent this guidance, the reality is that suspects are being apprehended almost entirely on the basis of
face recognition “possible matches.” For example:

   In a recent case, NYPD o cers apprehended a suspect and placed him in a lineup solely on the
   basis of a face recognition search result.45 e ultimate arrest was made on the basis of the resulting
   witness identi cation, but the suspect was only in the lineup because of the face recognition process.

   NYPD o cers made an arrest after texting a witness a single face recognition “possible match”
   photograph with accompanying text: “Is this the guy…?” e witness’ a rmative response to
   viewing the single photo and accompanying text, with no live lineup or photo array ever conducted,
   was the only con rmation of the possible match prior to o cers making an arrest.46
           Case 1:19-cv-03539-PKC Document 148-14 Filed 04/22/21 Page 10 of 19
   Sheri s in Jacksonville, Florida, who were part of an an undercover drug sale arrested a suspect on
   the basis of the face recognition search. e only corroboration was the o cers’ review of the
   photograph, presented as the “most likely” possible match from the face recognition system.47

   A Metro Police Department o cer in Washington, D.C., similarly printed out a “possible match”
   photograph from MPD’s face recognition system and presented that single photograph to a witness
   for con rmation. e resulting arrest warrant application for the person in the photograph used the
   face recognition match, the witness con rmation, and a social media post about a possible birth date
   (month and day only) as the only sources of identi cation evidence.48

   ere are probably many more examples that we don’t know about. ese represent a fraction of the
cases that have used face recognition to assist in making an identi cation. e NYPD made 2,878
arrests pursuant to face recognition searches in the rst 5.5 years of using the technology.49 Florida law
enforcement agencies, including the Jacksonville Sheri ’s O ce, run on average 8,000 searches per
month of the Pinellas County Sheri ’s O ce face recognition system, which has been in operation
since 2001.50 Many other agencies do not keep close track of how many times their o cers run face
recognition searches and whether these searches result in an arrest.
             Case 1:19-cv-03539-PKC Document 148-14 Filed 04/22/21 Page 11 of 19

  Figure 5 : In the rst 5.5 years of operation, the NYPD’s face recognition system led to 2,878 arrests. NYPD Det.
  Markiewicz estimates that 8,000 cases will have used a face recognition search in 2018 alone. (Source: NYPD.)



Another valuable check against mistaken identi cation—and unreliable investigative leads—would be
to allow defendants access to the inputs and outputs of a face recognition search that resulted in their
arrest. But this does not happen. Even though prosecutors are required under federal law to disclose any
evidence that may exonerate the accused, defense attorneys are not typically provided with information
about “virtual probes,” celebrity doppelgängers, or really any information about the role face recognition
played in identifying their client.51 is is a failure of the criminal justice system to protect defendants’
due process.52

It may be that many of those arrested on the basis of questionable face recognition searches did in fact
commit the crime of which they were accused. But the possibility that they didn’t—that the face
recognition system identi ed the wrong person—looms large in the absence of additional, independent
police investigation and su cient access to the evidence by the defense. is is risky, and the
consequences will be borne by people investigated, arrested, and charged for crimes they didn’t commit.


4. CONCLUSION AND RECOMMENDATIONS
   ere is no easy way to discover just how broad of a trend this represents—and just how many arrests
have been made in large part on the basis of celebrity lookalikes, artist sketches, or graphically altered
faces submitted to face recognition systems.53

But we can anticipate that the problem will get a lot bigger. Police departments across the country are
increasingly relying on face recognition systems to assist their investigations. In addition, an o cial for
the Federal Bureau of Investigation (FBI), which runs its own face recognition system, has indicated
that the agency plans to do away with the “investigative lead only” limitation altogether. At a conference
in 2018, FBI Section Chief for Biometric Services Bill McKinsey said of the FBI: “We’re pretty
con dent we’re going to have face [recognition] at positive ID in two to three years."54

In setting this goal, the FBI has assumed that the results of face recognition systems will become more
accurate as the algorithms improve. But these improvements won’t matter much if there are no
standards governing what police departments can feed into these systems. In the absence of those rules,
we believe that a moratorium on local, state, and federal law enforcement use of face recognition is
appropriate and necessary.
           Case 1:19-cv-03539-PKC Document 148-14 Filed 04/22/21 Page 12 of 19


The stakes are too high in criminal investigations to rely on unreliable
—or wrong—inputs.


Law enforcement agencies that persist in using face recognition in their investigations should at a
minimum take steps to reduce the risk of misidenti cation and mistake on the basis of unreliable
evidence. ese steps include:

   Stop using celebrity look-alike probe images. Face recognition is generally considered to be a
   biometric, albeit an imperfect one. Police cannot substitute one person’s biometrics for another’s,
   regardless of whatever passing resemblance they may have.

   Stop submitting artist or composite sketches to face recognition systems not expressly designed for
   this purpose. Sketches are highly unlikely to result in a correct match—and carry a real risk of
   resulting in a misidenti cation that a human review of the possible matches cannot correct.

   Establish and follow minimum photo quality standards, such as pixel density and the percent of the
   face that must be visible in the original photo, and prohibit the practice of pasting other people’s
   facial features into a probe. Any photo not meeting these minimum standards should be discarded
   —not enhanced through the addition of new identity points like another person’s mouth or eyes.

   If edits to probe images are made, carefully document these edits and their results. Retain all
   versions of the probe image submitted to the face recognition system for production to the defense.

   Require that any subsequent human review of the face recognition possible match be conducted
   against the original photo, not a photo that has undergone any enhancements, including color and
   pose correction.

   As is the practice in some police departments, require double-blind con rmation. e face
   recognition system should produce an investigative lead only if two analysts independently conclude
   that the same photo is a possible match.

   Provide concrete guidance to investigating o cers about what constitutes su cient corroboration of
   a possible match generated by a face recognition system before law enforcement action is taken
   against a suspect. is should include: mandatory photo arrays; a prohibition on informing
   witnesses that face recognition was used; and a concrete nexus between the suspect and the crime in
   addition to the identi cation, such as a shared address.

   Make available to the defense any information about the use of face recognition, including the
   original probe photo, any edits that were made to that photo prior to search, the resulting candidate
           Case 1:19-cv-03539-PKC Document 148-14 Filed 04/22/21 Page 13 of 19
   list and the defendant’s rank within that list, and the human review that corroborated the possible
   match.

   Prohibit the use of face recognition as a positive identi cation under any circumstance.

   ese recommendations should be considered as minimum requirements, and are made in addition to
the broader recommendations the Center on Privacy & Technology made in its 2016 report, e
Perpetual Line-up: Unregulated Police Face Recognition in America (https://www.perpetuallineup.org/).55

As the technology behind these face recognition systems continues to improve, it is natural to assume
that the investigative leads become more accurate. Yet without rules governing what can—and cannot—
be submitted as a probe photo, this is far from a guarantee. Garbage in will still lead to garbage out.


5. ACKNOWLEDGEMENTS
   is report would not be possible without the tireless advocacy of Professor David Vladeck, Stephanie
Glaberson, and numerous student lawyers of the Georgetown Law Civil Litigation Clinic, which
represents the Center on Privacy & Technology in our public records lawsuit against the New York City
Police Department. Only with the assistance of the clinic have we been able to recover thousands of
pages of documents regarding use of face recognition technology by the NYPD, even though the
agency itself has tried hard to keep its use of this technology hidden from public view.

Critical guidance and close reading were provided by our team of outside reviewers, who will remain
anonymous, but who lent us their expertise on New York City policing, criminal litigation, and the
technical functioning of face recognition systems. is report would not be possible without the entire
team at the Center, who helped in countless ways: Alvaro Bedoya, Laura Moy, Katie Evans, Harrison
Rudolph, Jameson Spivack, Gabrielle Rejouis, and Julia Chrusciel. We are also grateful to the Center’s
research assistants and summer fellows; our copy editor, Joy Metcalf; our design and web development
  rm, Rootid; and our cover designer, Eve Tyler.

We also acknowledge, with gratitude, the work of our friends and allies at other organizations also
striving to shed light on how face recognition technology is used and to prevent powerful police tools
from being used in ways that are harmful to individuals and communities. In particular, perhaps no one
has done more to address and expose harmful, secret, and unfair uses of police technology than criminal
defense attorneys, many of whom continue to provide us with invaluable guidance.

  e Center on Privacy & Technology at Georgetown Law is supported by the Ford Foundation, the
Open Society Foundations, the MacArthur Foundation, Luminate, the Media Democracy Fund, and
Georgetown University Law Center.
              Case 1:19-cv-03539-PKC Document 148-14 Filed 04/22/21 Page 14 of 19
1.    NYPD, Real Time Crime Center Facial Identi cation Section (FIS), presentation by Detective Markiewicz (Sept. 17,
      2018) (notes on le with author).
2.    Id.
3.    See, e.g., Eric Sofge, e End of Anonymity, Popular Science ( Jan. 15, 2014),
      https://www.popsci.com/article/technology/end-anonymity (https://www.popsci.com/article/technology/end-anonymity)
      (describing the Pennsylvania system as used in Cheltenham Township, Pa.).
4.    See, e.g., Washington County Sheri ’s O ce, PSWeb Facial Recognition Training Guide, 47, available at
      https://www.aclunc.org/docs/20180522_ARD.pdf#page=47 (PDF)
      (https://www.aclunc.org/docs/20180522_ARD.pdf#page=47).
5.    NYPD, Facial Identi cation Section Case #8: Celebrity Comparison, Document p. 025428
      (https://drive.google.com/drive/folders/1OxzGtFuWBU9PecG2cmpE8QfVwZm9kr22?usp=sharing). e name and
      image of the New York Knicks player has been redacted in the les provided to the Center by the NYPD.
6.    See Phoebe Weston, Who is YOUR celebrity lookalike? Find out with this online AI tool that reveals your famous doppelganger,
      Daily Mail (Mar. 30, 2017) https://www.dailymail.co.uk/sciencetech/article-4363640/Who-celebrity-lookalike-online-
      tool.html (https://www.dailymail.co.uk/sciencetech/article-4363640/Who-celebrity-lookalike-online-tool.html).
7.    Hamza Shaban, A Google app that matches your face to artwork is wildly popular. It’s also raising privacy concerns., Washington
      Post ( Jan. 17, 2018), https://www.washingtonpost.com/news/the-switch/wp/2018/01/16/google-app-that-matches-your-
      face-to-artwork-is-wildly-popular-its-also-raising-privacy-concerns/ (https://www.washingtonpost.com/news/the-
      switch/wp/2018/01/16/google-app-that-matches-your-face-to-artwork-is-wildly-popular-its-also-raising-privacy-
      concerns/).
8.    Charles Babbage, Passages from the Life of a Philosopher 67 (Longman, Green, Longman, Roberts, & Green ed. 1864).
9.    See Zhifei Wang et al., Low-resolution face recognition: a review, 30 e Visual Computer 359, 359–360 (April 2014),
      available at https://link.springer.com/article/10.1007/s00371-013-0861-x
      (https://link.springer.com/article/10.1007/s00371-013-0861-x).
10.   Patrick Grother et al., National Institute of Standards and Technology, Ongoing Face Recognition Vendor Test (FRVT) Part
      2: Identi cation 2 (Nov. 2018), https://nvlpubs.nist.gov/nistpubs/ir/2018/NIST.IR.8238.pdf (PDF)
      (https://nvlpubs.nist.gov/nistpubs/ir/2018/NIST.IR.8238.pdf ) (" e major result of the evaluation is that massive gains
      in accuracy have been achieved in the last ve years (2013–2018).").
11.   Stephen Manusci,       e Police Composite Sketch 6–7 (Humana Press 2010).
12.   Art Sel e, Google Arts & Culture, https://artsandculture.google.com/camera/sel e
      (https://artsandculture.google.com/camera/sel e) (last accessed Jan. 28, 2019).
13.   Maricopa County Sheri ’s O ce (MCSO), Counter-Terrorism Information Center Facial Recognition, Document p.
      014951 (https://drive.google.com/drive/folders/0B-MxWJP0ZmePR2xTYzl4ZWZ0Wkk?usp=sharing); MCSO,
      Homeland Security & National Facial Recognition Network Brie ng Paper (Oct. 6, 2008), Document p. 014952
      (https://drive.google.com/drive/folders/0B-MxWJP0ZmePR2xTYzl4ZWZ0Wkk?usp=sharing); MCSO,
      MCSO/ACTIC Facial Recognition Procedures: Image Records Request, Document p. 014962
      (https://drive.google.com/drive/folders/0B-MxWJP0ZmePR2xTYzl4ZWZ0Wkk?usp=sharing).
14.   Washington County Sheri ’s O ce, PSWeb Facial Recognition Training Guide, 47, available at
      https://www.aclunc.org/docs/20180522_ARD.pdf#page=47 (PDF)
      (https://www.aclunc.org/docs/20180522_ARD.pdf#page=47).
15.   Nlets, Privacy Impact Assessment Report for the Utilization of Facial Recognition Technologies to Identify Subjects in the Field
      (2011), Document p. 016668 (https://drive.google.com/drive/folders/0B-MxWJP0ZmePSi04Wkd5OG1vanc?
      usp=sharing).
16.   Baltimore Police Dep't, Governor’s O ce of Crime Control & Prevention (GOCCP) Fact Sheet: Facial Recognition (Apr.
      2015), Document p. 010954 (https://drive.google.com/drive/folders/0B-MxWJP0ZmePbVh2U2tKcmhaRWs?
              Case 1:19-cv-03539-PKC Document 148-14 Filed 04/22/21 Page 15 of 19
      usp=sharing); Maryland Dep't of Public Safety & Correctional Services, GOCCP Fact Sheet: Criminal Justice Dashboard
      (Apr. 2015), Document p. 011104 (https://drive.google.com/drive/folders/0B-
      MxWJP0ZmePZndGQmUtVmNDWEU?usp=sharing); Northern Virginia Regional Information System, LOB #207:
      NOVARIS (2016), Document p. 015231 (https://drive.google.com/drive/folders/0B-
      MxWJP0ZmePU0MwbXhZY0lickE?usp=sharing); Pinellas County Sheri ’s O ce, Interagency Use of Facial
      Recognition...Does it work?, 43–52, available at
      https://www.aamva.org/uploadedFiles/MainSite/Content/EventsEducation/Event_Materials/2013/2013_Region_II_Co
      nference/061013_10_30_FR_Complete.pdf (PDF)
      (https://www.aamva.org/uploadedFiles/MainSite/Content/EventsEducation/Event_Materials/2013/2013_Region_II_Co
      nference/061013_10_30_FR_Complete.pdf ).
17.   Center for Advancing Retail and Technology, Cognitec: FaceVACS-
      VideoScan, https://www.advancingretail.org/solutions/cognitec (https://www.advancingretail.org/solutions/cognitec).
      ("Law enforcement professionals can identify individuals in crime scene photos, videos stills and sketches by matching
      facial images against the agency's mugshot repository"). See also: Cognitec, FaceVACS-DBScan LE: Face Recognition
      Technology for for image and video investigations, and database matching,
      https://www.cognitec.com/ les/layout/downloads/FaceVACS-DBScan-LE-1-1- yer.pdf (PDF)
      (https://www.cognitec.com/ les/layout/downloads/FaceVACS-DBScan-LE-1-1- yer.pdf ) ("supports investigation of
      faces in video footage, still images and sketches").
18.   Vigilant Solutions, FaceSearch, https://www.vigilantsolutions.com/products/facial-recognition/
      (https://www.vigilantsolutions.com/products/facial-recognition/)(last viewed May 13, 2019). Vigilant Solutions is now
      part of Motorola Solutions. See Susan Crandall, Motorola Solutions Acquires VaaS Holdings, Leader in Data and Image
      Analytics for Vehicle Location, Vigilant Solutions ( Jan. 7, 2019), https://www.vigilantsolutions.com/motorola-solutions-
      acquires-vaas-international-holdings-leader-data-image-analytics-vehicle-location/
      (https://www.vigilantsolutions.com/motorola-solutions-acquires-vaas-international-holdings-leader-data-image-
      analytics-vehicle-location/). In a 2008 contract to provide a face recognition solution to Utah’s Department of Public
      Safety, Hummingbird Communications also indicated that its solution can “identify individuals from … Police Artist
      Sketches … or any image from any number or variety of sources.” Utah State Analysis and Information Center, State of
      Utah Contract with Hummingbird Garden Ranch LLC (Dec. 22, 2008), Document p. 108705
      (https://drive.google.com/drive/folders/0B-MxWJP0ZmePc1QxZGtuNXVaOFU?usp=sharing).
19.   Los Angeles County Sheri 's O ce, Facial Recognition & Comparison: Create a Good Source Image, Document p. 000681
      (https://drive.google.com/drive/folders/0B-MxWJP0ZmePOGVuSE1qRFVaM2c?usp=sharing).
20.   Anil Jain et al, Face Recognition: Some Challenges in Forensics, IEEE Int’l Conference on Automatic Face and Gesture
      Recognition (Mar. 2011), available at https://ieeexplore.ieee.org/document/5771338
      (https://ieeexplore.ieee.org/document/5771338).
21.   Scott Klum, Hu Han, Anil Jain, & Brendan Klare, Sketch Based Face Recognition: Forensic vs. Composite Sketches (2013),
      available at https://openbiometrics.org/publications/klum2013sketch.pdf (PDF)
      (https://openbiometrics.org/publications/klum2013sketch.pdf ) (“In forensic and biometrics scenarios involving facial
      sketch to mugshot matching, the standard procedure involves law enforcement o cers looking through top-N matches
      (rather than only considering rank-one retrieval rates). In our experiments, N = 200. We also used the performance of a
      commercial-o -the-shelf face matcher, FaceVACS v8.2 as a baseline. As shown in Fig. 5, FaceVACS achieves rank-200
      retrieval rates of 4.1% and 6.7% for forensic and composite sketches, respectively.”)
22.   Id.
23.   Patrick Grother & Mei Ngan, Face Recognition Vendor Test (FRVT): Performance of Face Identi cation Algorithms, NIST
      Interagency Report 8009, 4 (May 26, 2014) https://nvlpubs.nist.gov/nistpubs/ir/2014/NIST.IR.8009.pdf (PDF)
      (https://nvlpubs.nist.gov/nistpubs/ir/2014/NIST.IR.8009.pdf ) (“By searching a non-operational set of sketch images
      against photographs seeded into a population of 640,000 nonmated mugshots, the most accurate algorithms produce the
      mated photograph only infrequently: e mate is not among the top 50 candidates at the following rates: 73.3%
      (3M/Cogent), 73.8% (NEC), 78.5% (Toshiba), 80.3% (Morpho), and 81.5% (Neurotechnology).”) Note these accuracy
              Case 1:19-cv-03539-PKC Document 148-14 Filed 04/22/21 Page 16 of 19
      results appear much higher than those in the Michigan State University study, likely because NIST used sketches created
      by an artist viewing the mugshot, not sketches created based on an eyewitness description of the suspect, which is more
      akin to real-world scenarios. Id. at 39–40 (“the fact that the sketches were prepared by an artist viewing the exemplar
      photograph probably means that the accuracy measurements here represent a “best case” upper bound on accuracy.”).
24.   FIS Presentation (Sept. 17, 2018) (on le with author).
25.   Lance Taylor, Ga. Dep’t Driver Serv., Moderation of Interagency Use of Facial Recognition… Does it Work? at the 2013
      AAMVA Region II Conference 43–53 ( June 10, 2013),
      https://www.aamva.org/uploadedFiles/MainSite/Content/EventsEducation/Event_Materials/2013/2013_Region_II_Co
      nference/061013_10_30_FR_Complete.pdf (PDF)
      (https://www.aamva.org/uploadedFiles/MainSite/Content/EventsEducation/Event_Materials/2013/2013_Region_II_Co
      nference/061013_10_30_FR_Complete.pdf ).
26.   See Anil Jain et. al., Face Recognition: Some Challenges in Forensics, IEEE Int’l Conference on Automatic Face and Gesture
      Recognition (Mar. 19, 2011), https://ieeexplore.ieee.org/document/5771338
      (https://ieeexplore.ieee.org/document/5771338).
27.   See Stephen Manusci, e Police Composite Sketch 22–23 (Humana Press 2010). (“It is essential to realize that a
      composite sketch is a drawing of a victim’s or witness’s perception of a perpetrator at the time he or she was observed. It is
      not meant to be an exact portrait of the suspect. Keep the two words “likeness” and “similarity” in mind at all times …
      Unfortunately, the composite artist does not have an image of the subject in front of him or her while working. e
      composite artist needs to rely on the verbal description supplied by the witness. us, the look of a composite sketch will
      range from a portrait-type drawing to a caricature-type sketch, unfortunately never achieving either.”), 70 (“How the
      forensic artist applies these witness and victim impressions and presumptions is certainly subjective.”)
28.   Forensic sketch artists report that eyewitnesses are likely to use analogies, such as a “horse face” or “bug eyes” when
      describing subjects. See, e.g. Manusci, e Police Composite Sketch, at 73, 86.
29.   Rodger Rodriguez, Facial Recognition: Art or Science?, Vigilant Solutions (Apr. 4, 2016),
      http://www2.vigilantsolutions.com/facial-recognition-art-or-science-whitepaper
      (http://www2.vigilantsolutions.com/facial-recognition-art-or-science-whitepaper). Note that Roger Rodriguez is a former
      detective with the NYPD, credited for helping implement the NYPD’s face recognition program.
30.   Id.
31.   FIS Presentation (Sept. 17, 2018) (on le with author); Document pp. 020423–24
      (https://drive.google.com/drive/folders/1OxzGtFuWBU9PecG2cmpE8QfVwZm9kr22?usp=sharing), 025457
      (https://drive.google.com/drive/folders/1OxzGtFuWBU9PecG2cmpE8QfVwZm9kr22?usp=sharing).
32.   Michelle Taylor, e Art of Facial Recognition, Forensic Mag. (Mar. 13, 2017),
      https://www.forensicmag.com/article/2017/03/art-facial-recognition (https://www.forensicmag.com/article/2017/03/art-
      facial-recognition). is was corroborated by Detective Tom Markiewicz in a presentation on NYPD FIS September 17,
      2018. Det. Markiewicz provided the example where a photo of a suspect whose eyes were turned to the side returned no
      possible leads. Replacing them with eyes facing towards the camera yielded a possible match. FIS Presentation (Sept. 17,
      2018) (on le with author) and Document p. 025463
      (https://drive.google.com/drive/folders/1OxzGtFuWBU9PecG2cmpE8QfVwZm9kr22?usp=sharing).
33.   FIS Presentation (Sept. 17, 2018) (on le with author), NYPD, Real Time Crime Center FIS Presentation: Partial Face
      (Sept. 17, 2018), Document pp. 020421–22
      (https://drive.google.com/drive/folders/1OxzGtFuWBU9PecG2cmpE8QfVwZm9kr22?usp=sharing).
34.   NYPD, Real Time Crime Center FIS Presentation: Partial Face (Sept. 17, 2018, Document pp. 025423, 025466
      (https://drive.google.com/drive/folders/1OxzGtFuWBU9PecG2cmpE8QfVwZm9kr22?usp=sharing) (“ e goal was to
      create an image which highlighted the pronounced facial features of the suspect in this image. (Hairline, Forehead,
      Brows, and Nose). e FIS Investigator utilized the head of [redacted] in the previous case mentioned because of the
              Case 1:19-cv-03539-PKC Document 148-14 Filed 04/22/21 Page 17 of 19
      similarities to the hairline and forehead. Both photos were combined within the Photoshop software and a Virtual Probe
      was created.”).
35.   NYPD, Real Time Crime Center FIS Presentation: Partial Face (date unknown), Document pp. 025469–70
      (https://drive.google.com/drive/folders/1OxzGtFuWBU9PecG2cmpE8QfVwZm9kr22?usp=sharing).
36.   NYPD, Real Time Crime Center FIS Presentation: Partial Face (date unknown), Document p. 025458
      (https://drive.google.com/drive/folders/1OxzGtFuWBU9PecG2cmpE8QfVwZm9kr22?usp=sharing).
37.   For a detailed description of 3D modeling software, see NYPD, Animetrics User Guide (May 6, 2017), Document pp.
      018287–95 (https://drive.google.com/drive/folders/1OxzGtFuWBU9PecG2cmpE8QfVwZm9kr22?usp=sharing) and
      NYPD, DataWorks Plus FACE Plus Case Management User Guide, Document p. 018235–39
      (https://drive.google.com/drive/folders/1OxzGtFuWBU9PecG2cmpE8QfVwZm9kr22?usp=sharing).
38.   NYPD, Sample case 3 of 4 – 3-Dimensional Enhancement (date unknown), Document p. 025558
      (https://drive.google.com/drive/folders/1OxzGtFuWBU9PecG2cmpE8QfVwZm9kr22?usp=sharing).
39.   See, e.g. Felix Juefei-Xu et al., A Preliminary Investigation on the Sensitivity of COTS Face Recognition Systems to Forensic
      Analyst-style Face Processing for Occlusions, IEEE Conf. on Computer Vision and Pattern Recognition Workshop 25, 31
      (2015), http://openaccess.thecvf.com/content_cvpr_workshops_2015/W02/papers/Juefei-
      Xu_A_Preliminary_Investigation_2015_CVPR_paper.pdf (PDF)
      (http://openaccess.thecvf.com/content_cvpr_workshops_2015/W02/papers/Juefei-
      Xu_A_Preliminary_Investigation_2015_CVPR_paper.pdf ). (Analysis of the results on edited faces “...questions the
      credibility of the FRS since the swapped in part contains biometric information of an other subject. It is questionable and
      surprising that the FRS uses some other biometric information to its bene t.”).
40.   Not all face recognition systems present the con dence scores of the photos in the candidate list; and of those that do,
      some are presented as a percentage and some are on a logarithmic or other scale. Percentages are being used here for
      illustrative purposes.
41.   Latent ngerprints, ngerprints left unintentionally on surfaces and lifted for investigative purposes, may be subject to
      “preprocessing,” editing. However, the goal of this editing is to “improve the retrievable information in a latent image
      while avoiding any edits that alter critical aspects of this [biometric] information.” Paul Lee et al., Forensic Latent
      Fingerprint Preprocessing Assessment, NISTIR 8215, NIST, 5 ( June 2018),
      https://nvlpubs.nist.gov/nistpubs/ir/2018/NIST.IR.8215.pdf (PDF)
      (https://nvlpubs.nist.gov/nistpubs/ir/2018/NIST.IR.8215.pdf ). Improper or overuse of editing tools leads to “accidentally
      darkened valleys that blend together with nearby ridges, or adding false minutiae or obscuring potentially usable
      minutiae.” Id.
42.   For a discussion of the potential consequences of misconduct or error by ngerprint examiners, see Tom Jackman, Orlando
      Fingerprint Examiner Suspended, 2,600 cases possibly a ected in latest police lab scandal, Washington Post, Feb. 27, 2017,
      https://www.washingtonpost.com/news/true-crime/wp/2017/02/27/orlando- ngerprint-examiner-suspended-2600-
      cases-possibly-a ected-in-latest-police-lab-scandal/ (https://www.washingtonpost.com/news/true-
      crime/wp/2017/02/27/orlando- ngerprint-examiner-suspended-2600-cases-possibly-a ected-in-latest-police-lab-
      scandal/); Simon A. Cole, Scandal, Fraud, and the Reform of Forensic Science: e Case of Fingerprint Analysis, Cole-
      Monteleone (Proof ), Jan. 21, 2017, available at https://wvlawreview.wvu.edu/ les/d/94befc60-12bc-47d5-9e72-
      c8249a566415/cole-monteleone-post-page-proof.pdf (PDF) (https://wvlawreview.wvu.edu/ les/d/94befc60-12bc-47d5-
      9e72-c8249a566415/cole-monteleone-post-page-proof.pdf ).
43.   NYPD, Real Time Crime Center Facial Identi cation Section (FIS) Noti cations, Chief of Detectives Memo No. 3 (Mar. 27
      2012), Document pp. 017349–52
      (https://drive.google.com/drive/folders/1OxzGtFuWBU9PecG2cmpE8QfVwZm9kr22?usp=sharing). (“Real Time
      Crime Center Facial Identi cation Section (FIS) analyst determines that Subject is POSSIBLY the suspect whose image
      is depicted in the video and / or photograph regarding a crime. A FIS Possible Match does NOT constitute a positive
      identi cation and does NOT establish probable cause to arrest the Subject. Additional investigative steps MUST be
      performed in order to establish probable cause to arrest the Subject.” (emphasis in original)).
             Case 1:19-cv-03539-PKC Document 148-14 Filed 04/22/21 Page 18 of 19
44.   NYPD, Real Time Crime Center Facial Identi cation Section (FIS) Noti cations, Chief of Detectives Memo No. 3 (Mar. 27,
      2012), Document pp. 017349–52
      (https://drive.google.com/drive/folders/1OxzGtFuWBU9PecG2cmpE8QfVwZm9kr22?usp=sharing).
45.   Speci cs withheld given the ongoing nature of this case.
46.   Notice of Motion to Suppress Identi cation Testimony led before the Supreme Court of the State of New York, Index
      number withheld, on le with author. Case speci cs are not provided given the ongoing nature of the case.
47.   Willie Allen Lynch v. State of Florida, 1D16-3290.
48.   Superior Court of the District of Columbia Criminal Division, A davit in Support of an Arrest Warrant, on le with
      author. Speci cs withheld given the ongoing nature of the case.
49.   NYPD, Real Time Crime Center, FIS Possible Matches as of Oct. 2011–April 2017, Document no. 018587
      (https://drive.google.com/drive/folders/1OxzGtFuWBU9PecG2cmpE8QfVwZm9kr22?usp=sharing) (2878 arrested, 549
      additionally identi ed, 3427 total identi ed, 385 identi cation pending, 5 mis-identi ed, 3817 total possible matches).
50.   Pinellas County Sheri ’s O ce, Florida's Facial Recognition Network, FACES Training (2015), Document p. 014396
      (https://drive.google.com/drive/folders/0B-MxWJP0ZmePQ2kyMm1LVFVnOTg?usp=sharing).
51.   Interviews with public defenders in New York, Washington, D.C, San Francisco, Orlando, Pinellas County, and
      Baltimore (on le with author). See generally Brady v. Maryland, 373 U.S. 83 (1963). See Clare Garvie, Alvaro Bedoya &
      Jonathan Frankle, e Perpetual Line-Up: Unregulated Police Face Recognition in America (Oct. 18, 2016),
      https://www.perpetuallineup.org/ ndings/transparency-accountability
      (https://www.perpetuallineup.org/ ndings/transparency-accountability) (discussing the fact that in the 15 years the
      Pinellas County Sheri ’s O ce system has been using face recognition technology, the Public Defenders O ce has never
      received face recognition information as part of Brady disclosure).
52.   See Lynch v. Florida Amici Curiae brief of American Civil Liberties Union, Electronic Frontier Foundation, Georgetown
      Law’s Center on Privacy & Technology, and Innocence Project in support of petitioner, No. SC2019-0298 (2019),
      available at https://efactssc-public. courts.org/casedocuments/2019/298/2019-
      298_notice_86166_notice2dappendix2fattachment20to20notice.pdf (PDF) (https://efactssc-
      public. courts.org/casedocuments/2019/298/2019-298_notice_86166_notice2dappendix2fattachment20to20notice.pdf ).
53.   Based on records provided to us from the NYPD, we have an approximate number of the arrests made that involved some
      face recognition search total, but this is not disaggregated by photo editing or probe photo format. Between October 2011
      and April 2017, NYPD arrested 2,878 individuals based in part on a face recognition possible match, and ran a total of
      3,817 searches. See NYPD, Real Time Crime Center FIS Possible Matches (Feb. 9, 2018), Document p. 018587
      (https://drive.google.com/drive/folders/1OxzGtFuWBU9PecG2cmpE8QfVwZm9kr22?usp=sharing). In September
      2018, FIS Detective Markiewicz anticipated a total of 8,000 NYPD cases to have involved a face recognition search by
      the end of the year. FIS Presentation (Sept. 17, 2018) (on le with author).
54.   IJIS Institute National Symposium (Feb. 7, 2018) (on le with author).
55.   Clare Garvie, Alvaro Bedoya & Jonathan Frankle, e Perpetual Line-Up: Unregulated Police Face Recognition in America
      (Oct. 18, 2016), https://www.perpetuallineup.org/recommendations (https://www.perpetuallineup.org/recommendations).




                                       Except where otherwise noted,
                                  content on this site is licensed under a
                           Creative Commons Attribution 4.0 International license
Case 1:19-cv-03539-PKC Document 148-14 Filed 04/22/21 Page 19 of 19
            (https://creativecommons.org/licenses/by/4.0/).

                 Site by Rootid (https://rootid.com)
